Butler, C. J.
We are all satisfied that the evidence detailed on the record in this case shows that the conveyance from Horton to Shelton was poisoned by a trust, and therefore fraudulent and void as against the creditors of Horton.
It is elementary law that “ in every instance where a creditor or purchaser obtains the estate of an insolvent debtor at an under rate, there is a violent presumption of a secret trust and fraudulent intent”, (1 Swift Dig., 275), and such presumption unless rebutted is conclusive.
In this case the facts clearly show that the vendor was in*421solvent, and that all his property was conveyed to a creditor in payment of a debt which was less than one-fourth of the true value of it, and about one-fourth of the price which a purchaser offered and stood ready to give for it, and the presumption of a trust is as violent as it well can be in any case. There is nothing to rebut the presumption, but much in the testimony, and particularly in the proved or acknowledged admissions of Shelton and his agent Coe, to confirm it. That there was a secret trust therefore was established by the evidence in the case.
It is unnecessary to consider the other questions raised. Hie bill of sale being fraudulent and void, the action cannot be sustained against the defendant, and a new trial must be advised.
In this opinion the other judges concurred.